Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 20190361527 A1).
Regarding claim 1, Yu teaches a method of operating a wearable device, the method comprising: receiving, from a virtual reality (VR) device, control information associated with controlling the wearable device (e.g. In a case that the wearable device is coupled to the terminal device for generating a virtual scene, the detection mechanism may be configured to detect the current operating state of the device body and send a detection result to the terminal device- para. 47-48); determining force output information corresponding to a walking environment of a user in a VR environment based on the control information (e.g. sends the control signal carrying the target resistance parameter to the resistance adjusting mechanism to adjust the resistance parameter of the device body in the working state to be the target resistance parameter- para. 48-49); and outputting force feedback to the user based on the force output information (e.g. determining the target resistance parameter matched with the environmental information in the virtual scene generated by the terminal device may be carried out by the controller of the wearable device. For example, the terminal device for generating the virtual scene may acquire the environmental information in the virtual scene in a real-time manner or at a preset time interval, and send the environmental information in the virtual scene to the wearable device. The controller of the wearable device may determine the target resistance parameter corresponding to the received environmental information according to the preset corresponding relationships between the environmental information and the resistance parameter- para. 50).
Regarding claim 2, see the rejection of claim 1 above. Yu further teach(es) wherein the control information includes at least one of a gradient of a walking path in the VR environment (e.g. road surface gradient information- para. 49).
Regarding claim 3, see the rejection of claim 2 above. Yu further teach(es) wherein the parameter includes at least one of a gain associated with a magnitude and a direction of the force feedback (e.g. the resistance parameter includes at least one of a resistance magnitude and a resistance direction- para. 16). Since the claim states “or”, only one condition needs to be met.
Regarding claim 4, see the rejection of claim 1 above. Yu further teach(es) wherein the receiving of the control information comprises: receiving a gradient from the VR device, when the walking environment includes the gradient (e.g. road surface gradient information- para. 49).
Regarding claim 10, see the rejection of claim 1 above. Yu further teach(es)  transmitting walking information to the VR device (e.g. including a terminal device for generating a virtual scene and the above wearable device coupled with each other. The control signal includes a target resistance parameter, and the target resistance parameter is the resistance parameter matched with the environmental information in the virtual scene generated by the terminal device. The resistance adjusting mechanism is configured to adjust the resistance parameter for the device body in the wearable device to be the target resistance parameter according to the control signal…the user may obtain walking experiences in different virtual scenes, which are close to reality. - Yu: para. 17, 34 and 49).
Claim(s) 11-14 and 20 recite(s) similar limitations as claim(s) 1-4 and 20 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1-4 and 20 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190361527 A1) as applied to claim 4 above, in view of view of Lim (US 20190046078 A1).
Regarding claim 5, see the rejection of claim 4 above. As can be seen above, Yu teach/es wherein the determining of the force output information comprises: determining the force output information based on the gradient such that the force feedback is a resistance force when the gradient has a positive value (para. 48-49), but fails to teach and determining the force output information based on the gradient such that the force feedback is an assistance force, when the gradient has a negative value.
In the same field of walking devices, Lim teaches determining the force output information based on the gradient such that the force feedback is an assistance force, when the gradient has a negative value (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- para. 7). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use walking devices. Yu teaches gradient information and pressure sensor thresholds and Lim teaches a state variable; both teaches force feedback to a wearable device. A gradient sensing information would inherently include some sort of value from a sensor to indicate a positive detection of a gradient. A positive or negative value adjustment to the wearable device would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu with the features of assistive force as taught by Lim. The motivation would have been to assist a patient who has a difficulty in walking (para. 72).
Regarding claim 6, see the rejection of claim 4 above. Yu as modified by Lim further teach(es) wherein the determining of the force output information comprises: determining a gain based on the gradient; and determining the force output information based on the gain (Yu: para. 16; and Lim: para. 7).
Regarding claim 7, see the rejection of claim 6 above. Yu as modified by Lim further teach(es) wherein the determining of the gain comprises: determining the gain as a negative gain, when the gradient has a positive value; and determining the gain as a positive gain, when the gradient has a negative value (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- Lim: para. 7 and Yu: (para. 48-49). Yu teaches gradient information and pressure sensor thresholds and Lim teaches a state variable with gain adjusted torque; both teach force feedback to a wearable device. A gradient sensing information would inherently include some sort of value from a sensor to indicate a positive detection of a gradient. A positive or negative value adjustment to the wearable device would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Claim(s) 15-17 recite(s) similar limitations as claim(s) 5-7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 5-7 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190361527 A1) as applied to claim 1 above, in view of Nagarajan (US 9782322 B2).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Yu teach/es all the limitations of claim 8 except wherein the receiving of the control information comprises: receiving parameters set for a water walking environment from the VR device when the walking environment is the water walking environment.
In the same field of force feedback devices, Nagarajan teaches wherein the receiving of the control information comprises: receiving parameters set for a water walking environment from the VR device when the walking environment is the water walking environment (e.g. resistive exoskeletons that may be used in rehabilitation applications for resistance training, and may be used by non-pathological humans for physical exercises and muscle building. Embodiments of the control design framework may allow a single exoskeleton device to emulate different physical training conditions with increased weight, increased damping (walking in sand or water), increased stiffness (walking uphill), and any combinations thereof- para. 22). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use force feedback devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu with the features of increased damping as taught by Nagarajan. The motivation would have been to emulate different physical training conditions (para. 22).
Claim(s) 18 recite(s) similar limitations as claim(s) 8 above, but in device form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190361527 A1) in view of  Nagarajan (US 9782322 B2) as applied to claim 8 above, in view of view of Lim (US 20190046078 A1).
Regarding claim 9, see the rejection of claim 8 above. As can be seen above, Yu as modified by Nagarajan teach/es all the limitations of claim 9 except wherein the determining of the force output information comprises: determining the force output information based on the parameters, the parameters including a gain that allows the force feedback to be a resistance force and a delay that delays an output timing of the force feedback.
In the same field of walking devices, Lim teaches wherein the determining of the force output information comprises: determining the force output information based on the parameters, the parameters including a gain that allows the force feedback to be a resistance force and a delay that delays an output timing of the force feedback (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- para. 7). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use walking devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu with the features of assistive force as taught by Lim. The motivation would have been to assist a patient who has a difficulty in walking (para. 72).
Claim(s) 19 recite(s) similar limitations as claim(s) 9 above, but in device form. Therefore, the same rationale used in regards to claim(s) 9 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613